UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7145



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS FLOYD LITTLEJOHN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (CR-90-231-5-1; CA-05-249-1)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Floyd Littlejohn, Appellant Pro Se.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas Floyd Littlejohn seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.    28     U.S.C.    §   2244(d)(1)      (2000).      The   order   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. § 2253(c) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find     the      district    court’s    assessment     of   his

constitutional     claims       is   debatable     and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Littlejohn has not demonstrated error in

the district court’s procedural ruling.                  Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         DISMISSED




                                        - 2 -